DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Note
 	This application is statutory under 35 USC 112, first and second paragraphs.  Application is statutory under 35 USC 101.  There is no double patenting issues in the application.  Prior art could not be found for the claim limitations.  Thus, application is in condition for allowance.  See Below:


Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance for allowance for independent claims 1 and 19.  Prior art could not be found for the features  a joining processor configured to perform a joining process of joining a first image region and a second image region that are defined on a basis of the image of the at least one object in the stereo image, wherein the joining processor is configured to perform a determining process of determining whether a temporarily joined region in which the first image region and the second image region are temporarily joined includes an image of a corner portion of the vehicle, and refrain from performing the joining process when the temporarily joined region includes the image of the corner portion of the vehicle, 
wherein the joining processor is configured to generate a first approximate straight line in the first image region on a basis of a plurality of first representative distance values out of the representative distance values, the first representative distance values corresponding to the pixel columns belonging to the first image region, calculate a first degree of variation of the first representative distance values from the first approximate straight line, generate a second approximate straight line in the second image region on a basis of a plurality of second representative distance values out of the representative distance values, the second representative distance values corresponding to the pixel columns belonging to the second image region, calculate a second degree of variation of the second representative distance values from the second approximate straight line, and perform the determining process on a basis of the first degree of variation and the second degree of variation.  These features in combination with other features could not be found in the prior art.  Claims 2-18 depend on claim 1.  Therefore are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
December 16, 2021
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664